Citation Nr: 1749533	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance for the purposes of accrued benefits.



ATTORNEY FOR THE BOARD

S. Krunic, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from October 1943 to August 1945. His awards and decorations included the Purple Heart.  He died in October 2010. The appellant is his surviving spouse and is a valid substitute claimant in place of the Veteran for the issue of entitlement special monthly compensation based on aid and attendance.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines.  In the May 2006 rating decision, the RO denied entitlement to SMC based on aid and attendance and denied entitlement to service connection for the cause of the Veteran's death in the March 2011 rating decision.  

By way of history, in a May 2005 decision, the Board granted an increased rating of 60 percent for the Veteran's service-connected residuals of a gunshot wound to the left forearm with injury to Muscle Groups VII and VIII and malunion of the ulna with bad alignment of the left forearm and retained metallic fragments.  In addition, the Board granted entitlement to SMC for loss of use of one hand.  The Board notes that the appealed issue of the need for regular aid and attendance/housebound was addressed and denied within the portion of the decision entitled Special Monthly Compensation. 

In a June 2009 decision, the Board denied entitlement to SMC based on the need for aid and attendance or due to being housebound.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) but explicitly abandoned the appeal with regard to the Board's June 2009 denial of SMC housebound benefits.  In June 2010, the Court remanded the case for further action by the Board. 

Subsequently, in November 2010, the Board remanded the issue of entitlement to aid and attendance benefits to obtain a VA examination and medical opinion in response to the Court remand.  Unfortunately, the Veteran had died one month earlier, in October 2010. 

The Board remanded the case for further development in July 2014, and it has since been returned to the Board for appellate review.  

Moreover, the Board notes that the RO did not issue a Statement of the Case (SOC) regarding the issue of entitlement to aid and attendance benefits; rather the RO issued a Supplemental Statement of the Case (SSOC) in June 2012 that addressed the issue.  However, the issuance of a SOC is not an absolute requirement for the acceptance of a Substantive Appeal.  See Archbold v. Brown, 9 Vet. App. 124   (1996).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is necessary prior to final adjudication of the appellant's claims.  



Pursuant to the Board's July 2014 remand, a VA medical opinion was obtained in March 2015 with respect to the issue of entitlement to SMC based on aid and attendance.  The examiner opined that aid and attendance was not justifiable when the service-connected left upper extremity disability alone was taken into account.   In so concluding, the examiner reported that the Veteran's left upper extremity was "relatively stable" and that the Veteran was "fairly capable" of doing activities such as feeding and washing himself using his dominant right upper extremity until 2002 after he suffered a stroke that affected his right upper and lower extremities.  The examiner concluded that the stroke was the major cause of the Veterans disabilities that required aid and attendance. 

The record shows that the Veteran was afforded VA examinations in January 2003 in connection with claims for aid and attendance and increased evaluations for residuals of a gunshot wound to his left forearm.  The examination reports did not document that the Veteran had suffered a stroke in 2002, as the March 2015 examiner asserted; thus, the Veteran had claimed entitlement to aid and attendance benefits prior to suffering a stroke.  See e.g. Dr. J.C.'s January 2003, June 2004, March 2005 medical certificates.  Furthermore, contrary to the March 2015 examiner's entirely subjective conclusion that the Veteran's left forearm was relatively stable, the examination reports reveal that the Veteran had weakness and limited, painful motion of his left forearm and left hand.  In addition, the Veteran had contractures of the left thumb and middle finger and was unable to fully grasp objects with his left hand.  In addition, he was assessed with arthritic changes left radiocarpal joints probably post-traumatic.  See January 2003 VA bones and muscles examinations.  Hence, the VA examiner's opinion does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Finally, the VA examiner did not comment on whether the Veteran had been permanently bedridden.  Based on the foregoing, the Board finds that an adequate VA medical opinion is warranted to ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).

With respect to the issue of entitlement to service connection for the cause of the Veteran's death, his death certificate lists the immediate cause of death as cardiac dysrhythmia, atrial fibrillation with rapid ventricular rate, class IV congestive heart failure secondary to reactive airway disease, chronic renal failure secondary to chronic tubule-interstitial nephritis with underlying causes of anemia secondary to chronic renal failure and hypertensive cardiovascular disease. 

At the time of his death, the Veteran was service-connected for residuals of a gunshot wound, left (nondominant) forearm, with injury to Muscle Groups VII and VIII, old united fracture of the left distal ulna, and a retained metallic foreign body on the left forearm (60 percent).  He was also in receipt of special monthly compensation on account of the loss of use of one hand.  The appellant contends that the Veteran's service-connected left upper extremity disabilities contributed to his death.  See February 2012 Form 9.  Moreover, in August 2004, the Veteran alleged that the ultimate cause of his bodily pains, severe muscle disabilities, and other physical incapacities following service were due to his service-connected disabilities.  In addition, the Board notes that a VA medical opinion has not been obtained in this case.   See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008).  The Federal Circuit held that 38 U.S.C. § 5103A (a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  Therefore,  the AOJ should obtain a medical opinion that considers the relationship between the Veteran's service-connected disability and his causes of death as well as the appellant's contentions.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to whether the Veteran was entitled to special monthly compensation based on the need for aid and attendance prior to his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran was service-connected for residuals of a gunshot wound to the left forearm (nondominant) with injury to Muscle Groups VII and VIII and malunion of the ulna with bad alignment of the left forearm and retained metallic fragments (rated as 60 percent disabling).  He was also in receipt of special monthly compensation for loss of use of one hand. 

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or more probable) that the Veteran was so helpless or so nearly helpless as a result of his service-connected left forearm disability alone as to render him bedridden or require regular aid and attendance of another person at any time during the appeal period beginning around September 2005 until his death in October 2010. 

To the extent possible, the examiner is asked to distinguish the symptoms and effects caused by the Veteran's service-connected left forearm disability from those symptoms and effects caused by the Veteran's multiple non-service connected disabilities.

The examiner should specifically comment on whether the Veteran's service-connected left forearm disability, standing alone and without consideration of any other non-service connected disabilities, rendered him unable to dress or undress himself, or to keep himself ordinarily clean and presentable; required the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; was unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; was unable to attend to the wants of nature; or had an incapacity, physical or mental, that required care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or was bedridden.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
2.  The AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the cause of his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The appellant has contended that the Veteran's service-connected residuals of a gunshot wound of the left forearm (rated as 60 percent disabling) were a contributory cause of his death given the severity of the residuals.  

The examiner should opine whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected  residuals of a gunshot wound to the left forearm with injury to Muscle Groups VII and VIII and malunion of the ulna with bad alignment of the left forearm and retained metallic fragments in addition to loss of use of the left hand caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.

The examiner should also address whether the severity of the gunshot wound residuals affected a vital organ.

The examiner is advised that a contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown.  38 C.F.R. § 3.312 (c).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




